Citation Nr: 1026444	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-12 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for the 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the RO 
in St. Petersburg, Florida.  The Veteran relocated to New Jersey 
and his claims file was subsequently transferred to the RO in 
Newark, New Jersey.

The issues of entitlement to an earlier effective date for 
the grant of service connection for the lumbar spine 
disability and the lumbar radiculopathy of the bilateral 
lower extremities have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The Veteran's service-connected PTSD symptoms are shown to be 
moderate to severe in nature and most nearly approximated by 
occupational and social impairment with deficiencies in most 
areas and inability to establish and maintain effective 
relationships.  Total occupational and social impairment is not 
demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130 Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in May 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that 
no duty to provide section 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."38 
C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement 
with the assigned rating PTSD in a notice of disagreement, no 
further duty to inform the Veteran of the requirements of VCAA 
exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
these matters was provided in the May 2006 letter.  The notice 
requirements pertinent to the issue addressed in this decision 
have been met and all identified and authorized records relevant 
to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been established, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings from the time the claim is file until VA makes 
a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
38 C.F.R. § 4.130 (2009).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) 
(DSM-IV), p. 32).  The nomenclature employed in the schedule is 
based upon the DSM- IV, which includes the GAF scale.  See 38 
C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Do not include 
impairment in functioning due to physical (or environmental) 
limitations.

60
?
51
Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty 
in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 

